MEMORANDUM **
Robert Matthew Paul Mitchell, Sr. appeals from his 150-month sentence imposed following his guilty-plea conviction for sexual abuse in violation of 18 U.S.C. §§ 1153(a) and 2242(2)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Mitchell contends that the district court failed to articulate its reasoning and failed to consider all of the factors contained in 18 U.S.C. § 3553(a) in imposing his sentence. The district court was not required to refer to each factor listed in § 3553(a) in imposing the sentence. See United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006). Further, we conclude that the district court provided a reasoned basis for the sentence imposed. See Rita v. United, States, — U.S.-, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007).
Mitchell also contends that the district court imposed an unreasonable sentence because it failed to properly weigh the 3553(a) factors. We conclude that the district court did not abuse its discretion, and that the sentence, including the lifetime term of supervised release, is reasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007); see also United States v. Cope, 506 F.3d 908, 916 (9th Cir.2007) (recognizing that the length of supemsed release, as part of the sentence, is reviewed for reasonableness).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.